THE   ATTORNEY    GENERAL
        OFTEXAS
Ho& ae0?~0 H. sheppud,                P&80 2 (0-39m)


                          l peathmmour
         On Wa y l3,1 9 4 0.            ebW wu8 bon
         wmo d B OUJ.c b p nu x o b o r wh o isltill llv@
                                        t,

              -r h ro o p r o wututbdo a*0l8ta to
                                               c a mted
         tb tth o tu8h e u ldb o c emp uto duB& r a d1 8tr ib u-
         tieua ~lifo o sto to to A& eLeex o k ~8r r vtviu#
        wUw, mud the roudder  ~l8trihrtod oqudlr be-
        twewtbetwowwltvingchildmJthe~d
        lti.dthem            a tu o utheir tu& la
                   b ea 880880d
        p wt o fth e
                   l8ta to
                         K.M y.’

             Apparently the npn808tativo8 of the l8tato an making
tbo 00d0ntt0~ that rtltlo 1293 of the Revised ctrtl std~t08 t8
~pplfc~blo tn thir cam SO that both d tbo childrem  born   lubo6qwnt
to tho ,jfmo tbo will was ort@aall~ made by tho tostator would be
lwled to pmticlprto t tbo procoodr d him lrtw.        Atilek 8293.
pro*8         88 follew8r

                    ‘Every last wtll +        tostumont made when
        thoto8tctorludwahildllviq.whorokauychild
        ho might kuo L8 not provided for or monttomo4, if
        at the the of Ata doatk he &ail low. a child, or
        lo ueh is wlfolncointo of a child which shall k
        born, 8hl.l luve DO&fleet dnrLy the lffo of such
        after-bon child, ral shall k void. udom8              the child
        d&awttbut havbg kern xnerrid ad bofon ho ahall
             lttaiud tbs 880 ef timtpoao
        h e vo                           yowo.m

            T&o facts iu this LAH qwlffyhe wffl under the first
porttou of Article 8293, supn, u ow mode h.8 tostutor when ho
W w child llviry. fho oaly qudion arts08 lvor whothor or ret
the wffl huatioam or provideo for- any child that bo might have
kthofuturo.

                    Parearaph 3 ol tha will d the docouod        road. as follows:

               ‘lt is ow will cud do8iro ud tie will ud desire
        sf   each of urn, that tke l rvi~or   of us, Joupb J. Hobart
        or Pnnie Loo Hokrt. es the ~680 may be, shall hm-0
        uiboodtlodto           rocotv8,adthont8bnbyk-
        qwathod to muchsurvivor, a of the rtght, tttlo Ua
        lstdo that tko pro4ocorrkg          lpouso may h8ro in wad
        to allproperty of ovary kfmdand charactor, roti, per-
        ldormixod.ofwMch                   much predmee*sti   S~UW
Uen. Georp            Sf. Sheppard, Pap               3 (04950)


        maydfe,80b0daadp0880880d,ofth0rlahf8
        lrhorsopuetor*tnh                                 --W.-k
        WUOddU#Od~#USh#WVtVO~UdtObO
        0-d.k             .4oYa         -YM                 -PO-               4
        lu c udo mdb ~mddur img th o Ufeda ueh
                          mpou~uauhmrvkmrshlldo-
        iTi             tbt~tthedeathof8uhsurvmu
        l
        &             -Y P-P.*     m-m
        Of8b&&8e0d~#UdO~thO&W#OfCOrt
        and diotrfbutior of the Etato of Touw,                                s&Joot
        kowovor,totlbofurtbr                    l?0&iOB#Ofthf8W~:
                  k ths above q8otod                  paregraph          t$o doeorsod       l0ft   all
of hta property of lvo r rkbd whatsoever to lB swvfvfq lpouso
to k lccuplod, l  Joyod, cuvoyod. l w        ti  luumb+od by
hrduriyl   her life Usno as &o m&y soo ftt. ad furthor prodded
~tUuyof~)r~ttl~~8tUot~a~do~u,of                                                                          .
hi88U~kl8goUrtLt~#uar~~#~~~rtbc~W~
of &scout       and    diatrhtbm           d    th      State      4    Twa.

                 Pangrbph             s of &O doaodo8t’s ti                        provfdo# as f0&~8:

            lfti8oufurthOrrLU.rdd88indtho
       wUl~&orlroofouhofu.thatLtboomt
       OfthOdOatkOfr**&mlt4mem8l                                yorkthe
       event our &tir                 shall be so rarly c#cIrro*
       that 10 adduistntim                  aodd be &ad uuder thta
       W~OfdOOt&OOfthOftZ8tdOUOdO~~tb
       survivor        of uo      u    lxoator         or lxecmtrtx, thoa
       ulhthatomtdlproportyofmrykldull
       chumter,           real,       personal        and   aiued,        whether
       upante          or   cerna~uulty,         of    which       we    a&y       die,
       8Owda8dp88o88Od8hAllpse8tOuldvO8tL
       •8r~~or~m,~uy,8~o~8h~
       al&o, 4   if aaid chtld or childrou, or either
       ofthom,8halAbouadortko~~ooftwoaty-omo
       yo~r~thoarJiatbtovontth&pWtof~
       l8t&OtOWhiCh88ChslhO~chlllO?Ck~F0~
       t8lUtitbdtO    rOCOiV0 8hdk        bid                          htZS#tb
       ou      inocutor      to be      boroiuafter          umnod,           uutil   8ud
       after uehaluor                 ckild or dUdro8                  8bll      roach
       th e l         OftWOStp-OM          par#WhOB                88UIO       8hdl
       be doc vorod to lt or t&m in full. It lm ou? do-
       #jIO, hwovor, that our maidlxocutor 8b& and
       Lt 1s heroby         author-d           ui       osnpaworod             to oxpond
       ,omueh          o flcid minor           clrild.8     OT     chUdren’8
Ho& Doe. H. ahappard, Pa@. 4 (0.39SO)




                    h Uid ~rA~r8~              s Of -         dOCOdOmt
                                                                     AtbE@td                       t0
t8kO88rodthOSh8tb8wilOrOhiSSurvlvfq8pOUSOlmuld
ate eith e8tn~O884
            r              Wtth h&n or so wuly                                  uuurnut
thmtao8dmiaistr8tio8coddkh8duabrtbwi&                                                  h8uch
lvoatitr88   the           decode&m dmmtnthmtmll of MS property
puma m~dvoSttohl8                 cUdron,      &fury,     prodbd            furtbr          th8t
lf'biS    Child     or   ~dn8wor,             U8dOr     th0    8~0    0fhO8ty-01~
yomrm that         8 trust mbouldbmC?OAtOd               to hold mumhproperty
untilS&id         child oz childron 8tt8iUod            their mqjority.

             The quO#tiOn & f&i8 Moo &8 Who&Or th pr~~iSiOa#
in p8?8~?8~   i. A-     qUotod, Ati SUffkiOUt   SO tbt it m&y k
S&id the pommibtlityof tbo doeodoat ha-2      chillron WAS bun-
timned- la his S&id will wftbfa the mom&q of Arttcb 8293. sup?&.

            we bolfovo that this qUomtieU h8m bomu answered by
tha Supreme Court of Texas in the cue of Pouco v. Pearce,
131 S.W. 210. 19 that CUSS tbo docodont’mwill ematmtnod tbmfol-
lowiq provlmloUm,

                   "ltom k 'To my hmmbmad,
                                        JWSkO8 E.                            Pourco,
         1 b0 quo&b         &t    n   d     aj&COSt     OlU-hdf            Of ht     u.
         block lO0. rUy of Au&a. 08 wkick our kmne is
         hAltm8dwkichwayladhidualproportyto-
         gothor with auy m( alI riahta to amdtntOrO#tS                                 in
         t]ukiidhgSJimpr             ovomout*              tlrrt     may     *mist
         O888idbt8&8~8tthOtiUUOfPL~dO~thS
         sun0 to be hold by Mm ia foe simpla                          without        coadi-
         em.*

                   'hrn2r'Ikque&thkmy      hub8~d  JunomE.
         POUCO,   my idUO#t   h 1080 ACrO8 d Ei#lia    Ud
         other s-y8     now owned J~iatly by my #tatOr LilliSS
         8Ud my#df,  tOg8thr  With ti  tb. bddk#8    .d   h-
         provmxnOat8UpmA8d                  AppUPtO~t          t0 m8mOt0 k
         hewp.,          UjoyOd       by kh    in Ab8OhtO          rt#ht     8Udh
                    .

                   '&On? 4;       'I~qruAthml,sar-fOU~inknSt
         hth0      h~OdO~bt~OfEIl~                    f8thOr*8OS~tO              bt8      7,
         a, od 9 in block 108, c:ty of                Austin,        tm my      Inothu~
 XasLGO*.& w,                              *A$.          s (0-3900)




 u~i~#~k~ul~Uk~n~Sllrlyluuklrl
 bontothe          docodont*mbodywutbooalytiau&mttL                                                    pss(-
 bllky d children bo*                      born      WAS        roforrod        to       by tbm doeodoat
 khOrWi&                ~OC~ttSt8ka~O~~8t~~~O~~k~#~~
.A#   fOhWS$

                .It is the coatontion of the dofelldmt in
         error  that she vu8 uver ~08tio8od’       la the will
         of her mother. u that tormr us Ltrdrl         to be
         eo-         in tha lBW&uor WAS uy proviaioll acdo
         for her. Thla viw la utqoniaod         ud ronWed
         by her futhmr, who c~fmm      that mho WAS both mea-
         tienod and provided for in 13u wffl. Wo think there
         CukmOdoUbt         tk8t,th8~WElO8&th8ttS~
         t0 b0 UlbdUStOOd, 8b                      WAS      WbOlltiOUOd iU tb0 Will,
         lVO1 F[ it COdd              b0    hOl(         th8t    8hO   WASrOt p?OVidOd
         fO? tn SUnlO.          4        th8t      than         WAS    SO ~VotAtkUA, &d
         th8ttkS         lSt8tS p88SOd              kfO0          Sbnpk         t0 hOrfAthO?,
         Jmn08         E.P*&?u...'


Tbr    Suprome          hurt         kurrirtng             ltthm eorchmimn                     rmumhmd referred
totho~oroumdocimio8m         of emurtmofOt&r                                             ltmtemforthopurpomo
of mottiq out the tmmt~xrylopd     by thorn-that                                          is whothor o r lot
the   child    WAS      ‘me-d                    within          the znommiq               of Art&& 8293, luprm,
do~~oaw~tlurfrab~~~~wllltnth~ht~~~
eirSwrl8krcom             n   -84                that      tke     hflW0        to make          pr 03 StOa8   for 8
child be4         bon         wu      not dw to tnadvortonco                             or overmight. The      cwrt
roferrod       to the use            d     ChiomSo,&&                  Q.R.Co.v.Wummrx1~~.22                    Fod.
672, d         stated      AS fOhW#r

                   .
                        . . . Th8t       C&M       TV     didlagubheblo                   froa\ the
         one     at kr        in other       hnportent             TOSPed#.               The will
         i8    SOt OUt At k,l#tb             k     t..     OpbiO,B         .d       C-               Xi0
        kind of eeforonco.~romm                                 or ianMod.               (0 mnv child,
        gr to th0 De##ibUitY  Of                     tb0        Wi#tOlLCO       d        ChildrOa;
         whO?O,   hti      CMO   bOfOr0 uw,fnthO     foruth Cl&US0
         Copi    lbovO.MrS.      POATCO   800%118 tOh8vOb8d     t8
         viewtho   contlyoncyofhming          IfvtDg lmmuobmraof
         her body.   Wba the difforoau         k ti   mtmtutom is
MO& ae0.H.             aopJmr& Pm* 6 (049S8)




The ceut referred                 to t&o cue       of &esoo          v. 8tib8,         zt Wia. l20.
8dmt8tMufollewu

                  *
                      . . . whileluthste&othowillisuot
        UtOUt~hl&,88S&UllU7                                Of it8   to-8         18




ThO   co&t    reforrod            to the    C880   d     WAtSmUr           v. lfawkina,     63 MO.
u6,   Ud     8t8tSd U fO~SW8:

                  .                  opiaioa k that ema Uao con-
                      . . .   The
       ta iuo
           thl
             efgaifiurt                  remarkthat   *~bero is
       J&Othh#         ifb 8Utb      8 PTOTidM           t0 8UZ808t        tbt   th0




The court rofqrrod to tko cmmooHfoekmoatthv. 6lushor, 26 Ado.
237,mdquotodfrantho      8uprano CowtdhAimmowik      m8id e880
AS fObW#r

                 . . . . ‘This        provimbn of thm ltmtuto                hms bmoa
       uvorml thorn boforo tUm uwt                           for Jdfdml cou-
       S~EUC&U,           4         n may    8~    b0     eOIh#idOnd         AS 80w0d
       tb t
          thl
            0
            bj0a                    Of n k te pni~s0            u  i~tomtu~
       WhS8      th0    child.      Or th0 dO8UOUdUt           Of 8UCh dbira
      unknownm rorgottoa,M tbu uaWont&nUly mlttodg
      a    th0 DrO#UKtDtio    tlut -   -t**tOll t8 ~tUttOBCl
      PUP k rrhtted       whtit the toner of the will or uw ~8rt
      of n idiC&tSS th8t the child or #?Mdchud       WAS not for-
       cotton.        ..‘(Undmrmeo~                 own)

Tho court  quoted             frwn th opinion in ti                 mmmo
                                                                       of Guttar v. hrdon.
17 M.o. 404, and          8t8trd      AS fOuW#l
na4 000. x. aeppard, Pu#eI (0.39SOl




                     lR sh o uldb ro o mo lmb o tu
                                                r ed
                                                  th is
                                                      M U th 4 t,
          88 WO bU0    8008, th0 p?OpO~    iU qlW#ttOa    WAS th0
          SOp8rAtO  lSt&tO Of &h#. PoA?CO.     h&Or    thr hW   ShO
          might dood mmmo,wbr     Jobod bykmrhumbmd,tm
          &Ay     pOr#OU      for     Uy   Ut&fUtOr)r to
                                              CSm#idOrAtisa
          her, ul  a0 child or ehUdn8 could eomplala Under
          the knw do im8utbriaOd to Unet tho di#~#triur
          of th eM m0b yd& litbOr to &o Baturd objeCta of
          ~r~,orb~krtrnk~~,.ortoe~~~~t
          to    8truyor8.            AJ       her           ht lotodoemmnotbo              abridpul
          OrdOBtOd@O88hhtbt                         ifi!!   under     a f&r cmstructfe~~
               ltmtutorouoda
          o fa 0




          p*u*ithortlutprovUoamboaUkmdo                                               forthoLd.




                    h    ow  CA80 the doeodomt bfi him p?Op~dy                             \rPdr?tbo      tom*
0f p8ryruph             3 t0h ima ur vivlrlpmumo.
                                             y     Howovu.    n                           ia our    opiptosr
tranr     8 rOSdk8          of the    wffl.     ird     lSpOCidly          pUAgr&ph       5 thOnof,      th8t
thodocu&08t*mchfMror,uuysworo                                       -montfomP          hlthorffl.       xti8our
opitria        tlut  pWAgrA)lb            s ShOW8  CWChlSi~ly                    tbt   th0 POSShflitl      Of
&Wnr             be4    bon    wu           had in mid   when              the     wffl WAS luuuted        by
the doe&at,             ymt ho proform to               &uv0        him   property     to Ma   SUrvi*tnl
Ha.ae0.H.                 aoPpud,hp                      8 (300)


l
poamowhkhkoUdari@tkdouder&olaw.                                                                      Thonfon
n k lU            SOUh#iOU           th8t        AdidS       8293.        SUpr8,              h8S    uo wu-
Ut~tOt2wWi%h~SU8ObOO8UO                                                   qo         pe##tMllty             of
c M ldr o 8b o im#b o nlm#r o eo g d no db y tb o do
%lU~-                 -         h    hi8     a       Wtthh &O             =OuL(                  Of #&id         ArtidO.




                      l    =Go&l8h             - 1 If*.       &Vi80            ti         bOqUO&th
            Uk=Y*,uu7-,                                              dl        of =v           p=we*.
            reel, pO?#&                 ad mM,               add w)uroseovor lttmmtod,
            of lvs          sort 84          do*crtptio&            wnh full power to
            801l 83        caavey        aud      U8pwo        of    same,               or    any   puty
            thUOd,4*8hOmaydO*irOrulatS4thOUdia
            8Uk     WI              &        Um      SUUh tOVE&S U                       ShO lTb8y       lkCt,
            8~WtthfrllpOWOrhthO~i808tOCOUVO~hd
            &WhtO           h       #k+O          titb     thO?OtO.


                      l‘w:-&iSU!l~~SUdir#i?OthBtU~
            tb     dO&th     Sf E&t b.bVUd                Wif.,  bdw                -,                   8bdd
            then      runalu        uy       of add        prop*               in hOr~~8US8iorr
            motdfmpomodoforumod                          byhor,
                                                        oumb roakmfabgprop-
            ltty~~S8k~kCO&OtkO??O?Uty                              of=Y
            &uu&tor.     Marf            Lednma~ Poole, sow of NW York,
            NW      Yorh.‘.

                     htlut~inloa~lr,udk~ru~uLLtIut~totrl
Mount            of tam should          be   88U8804                8iUSt       tk0           Wif8   d   ti       &SOdOUt,
40mptt0 thm futthat by #O t~tnrm Y th0 rtll  ShO 8Ot S~Othb~    b88
thu   fO0 Shnph tfd,O t0 th0 prOpOrtp We klbm
        8                                           that tit Ophrioa
umwirm the quo&      im th0 Sam0 v   nOW 8ubdt   t0 US.  b thi*
rompoctwo tmtltomotm fry dbtfrrcti*m botwooUeke Pottlbom wul
di,eu,d             tn Ophia            No. Q-2351 ti               tho ffdort will discusad                               b
this    0phiOm.
 iha.     ti.       #. 8bPpW'd,        PA-    9 (03950)




                        h8WWd#thiS~StiO8~h8~t?S8tdt&iS-
s~atLu~~~w~uu~u8mrttrrafir~tm-
 pr~mmioa doapito the f8et t&t o8 tb 26th d8y of hhrc14      1940,
 thm Probmto Cart of Jofformom County, Texas, prob8tod tkm
 will of the docodomt ad    ltmtod i8 rid ardor that the 8urviviag
 lpouu WAS omtttlod to ti mf thm tO#*tOr*S p?OpO~ to tbm l8tiro
 lx r lumio no fth ekildrorbon8ub~qwmttoth
                          o                          thothawlll
 was   lxocutod.  ‘No do so for th0 roumou that much 8 provisiou
 iu an order of 8 Probate    Court  probmtiug8 will is OSno force
 a d lSfoct k 8 litm8tiom when th ehildro8 underhtimlo          1293
 luprm, mro b trot l8tnlod to 8 pmrtielpmtfaa k tho lmtatm of thm
 lmtmtor. So0 Ilrutou v. Cormocttcut Gaeml LKo 1omurueo Can-
 pany,  72 &W.(U)    3l8, by the Fort  Worth Court of Civil Appeals,
writ    of      error     refused   by tbm Suprome        Court,   mad Conroy   v.
Conroy, UO Tot    5QI, 110S.W.(Zd) SU. Wo have thoroforo coa-
lSdorod tbo ri&tm of h childror u&or Article 8293 witbut mny
roSomc0 whmtmoovor to thmportiond thm Probate Court order
wb,ich lttmmptmte cxcludm tbm chillron from uy putictpdion  in
th elmta to o sth    o
                 to8t8tor.


                                                 Tours vary truly.

                                       ATTOXNEY QENERU                OF   TEXAS


                                       BY


BG:LM:*


APPROVED OCT 7,lPU
a/ GROVER SELLEnRS
FIRST ASSISTANT
ATTORNEY   GENERAL
                                      APPROVEPI
                                      OPINION COMMITTEE
                                      BY BWB, CSUIRMAN